UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 13)* Foxby Corp. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Gregg T. Abella Investment Partners Asset Management, Inc. One Highland Avenue Metuchen, New Jersey 08840 732-205-0391 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 15, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information whichwould alter disclosures provided in a prior cover page. The Information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act butshall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 351645106 1NAME OF REPORTING PERSON Investment Partners Asset Management, Inc. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [ ] (b) [ ] 3SEC USE ONLY 4SOURCE OF FUNDSOO 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6CITIZENSHIP OR PLACE OF ORGANIZATION Investment Partners Asset Management, Inc. is organized under the laws of Delaware. 7SOLE VOTING POWER 61,414.3564 NUMBER OF 8SHARED VOTING POWER SHARES BENEFICIALLY60,257.0001 OWNED BY EACH 9SOLE DISPOSITIVE POWER REPORTING PERSON 61,414.3564 10SHARED DISPOSITIVE POWER 60,257.0001 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAINSHARES[ ] 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.66% 14TYPE OF REPORTING PERSON IA Item 1. Security and Issuer This statement relates to the Common Stock of Foxby Corp., which is located at 11 Hanover Square, New York, NY 10005. Item 2. Identity and Background The reporting person is Investment Partners Asset Management, Inc., a corporation organized in the State of Delaware that does business as an investment adviser.Its principal office is located at One Highland Avenue, Metuchen, NJ08840.During the last five years, the reporting person (i) has not been convicted in a criminal proceeding and (ii) has not been a party to a civil proceeding described in Item 2(e) of Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration The source of all funds used in making purchases was client assets. Item 4. Purpose of Transaction The purpose of the acquisition is investment.The reporting person may from time to time recommend actions to the issuer’s board of directors or management for the purpose of increasing the market value of the issuer’s shares generally. Item 5. Interest in Securities of the Issuer a) The reporting person believes that the number of shares of the issuer that are outstanding is 2,610,050 as of June 30, 2011, based on information provided in the issuer’s most recent semi-annual report. As of February 16, 2012, the reporting person may have been deemed the beneficial owner of121,671.3565 shares, or approximately 4.66% of the total number of shares outstanding. b) The reporting person has sole power to vote and sole dispositive power for 61,414.3564 shares, or approximately 2.35% of the total number of shares outstanding, held by one of its clients, the Remington Value & Special Situation Fund, LLC. The reporting person has shared voting power and shared dispositive power for 60,257.0001 shares, approximately 2.31% of the total number of shares outstanding. c) Clients of the reporting person have made the following purchases and sales of shares of the issuer within the past 60 days.Each such transaction was effected by Investment Partners Asset Management, Inc., on behalf of its clients. Type of Transaction Date of Transaction Number of Shares Price Per Share Where and How Effected Sale 12/29/2011 OTC Market Sale 01/06/2012 OTC Market Sale 01/11/2012 OTC Market Sale 01/18/2012 OTC Market Sale 01/19/2012 OTC Market Sale 01/23/2012 OTC Market Sale 01/27/2012 OTC Market Sale 01/31/2012 OTC Market Sale 02/07/2012 OTC Market Sale 02/10/2012 OTC Market Sale 02/13/2012 OTC Market Sale 02/14/2012 OTC Market Sale 02/15/2012 OTC Market d) Clients of the reporting person are entitled to receive all dividends, distributions and proceeds of sale. e) The reporting person ceased to be the beneficial owner of more than five percent of the issuer’s Common Stock on February 15, 2012. Item 6.Contracts, Arrangements, Understandings, or Relationships with Respect to Securities of the Issuer None Item 7.Material to be Filed as Exhibits None. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date:February 16, 2012 Investment Partners Asset Management, Inc. By: /s/Gregg T. Abella Name:Gregg T. Abella Title: Officer
